Title: To Alexander Hamilton from Richard Hunewell, 28 July 1799
From: Hunewell, Richard
To: Hamilton, Alexander


          
            Sir,
            Portland 28th July 1799—
          
          Having just returnd from Boston on Business for the Regiment, I find at my Quarters your several Letters of 18th. 19th & 24th June & 11th July   I do not expect much from the recruiting service till after Haying & Harvest is over, ’tho I understand some of my Officers have recruited a number of men I have no offiscial accounts of it—my Circle is very extensive, & many of the Officers have but just arrived at their subdistricts—I presume before another month expires to be regular in my monthly Returns to you, in which case particular attention shall be paid to your Circular of 19th June—I have at the request of the Secretary at War mentiond  to him Candidates for Surgeon & two Mates—I have given an order to my Quarter Master on Mr Williams for 680 stand of Arms—but understand they are deficient of Bayonett   Belts & scabbards, & Cartridge Boxes—these Articles I presume Sir you will give the necessary orders for me to be furnishd with—
          The Fife cases I have orderd painted—the No. of the Regt. to be put on the Drums—& the Belts for the Swords for the Sargents &  musick to be painted white, to be in Uniform with the Officers, who have each a white Belt across the shoulder with a silver plate & No. of the Regt in front—this alteration I hope will meet your approbation
          I have contracted for Cockades & Eagles for the Soldiers Hatts at eight Dollars ⅌ hundred—
          I find a material differance in the cloathing that comes from the southward, & that furnish’d at Boston. the former is superior in quality and workmanship to the latter—the 14th Regt.—has been furnishd with a greater proportion of the southern cloathing than the 15th Regt. this I presume was without your knowledge, & Mr. Jackson has not yet received a sufficient number of Buttons for the 15th. Regt. several of my Officers have applied to me to know if there was any established price affixed to a Ration, & how much—
          I have the honor to be with great respect Sir your Obed. Huml. Sert.
          
            Richard Hunewell
          
          Major Genl. Alexr. Hamilton Esqr.
        